DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 12/30/2020.
Information Disclosure Statement

To date, no information disclosure statement has been made of record byApplicant. Applicant is invited to submit any and all known pertinent prior art, ifany is known to Applicant, in accordance with 37 CFR §1.56, 1.97, 1.98, etc. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “temperature sensors” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 8 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In claim 1 it is not clear, what kind of structural connection is described by the term “mechanically connected”, by which means. A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
Claims 2-7 and 9-10 depend from claims 1 and 8 directly or indirectly and fall therewith.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2 and 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  No new manipulative steps claimed in claimed 9, which contains the same structural limitations of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. In claim 2 Applicant claims that identifying one or more battery cells that are temperature-controlled in an ineffective manner by the temperature control means, on the basis of the profile of the difference between the actual and the reference temperature distribution, while in claim 1 said difference determined when on the difference between the actual and the reference temperature distribution exceeds a predefined threshold value.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 102(1)(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20130183555 to Boddakayala.
Regarding claim 8, Boddakayala discloses a battery management system for diagnosis of a temperature control means (a cooling system for a vehicle battery, having: a cooling plate, Abstract), the batter management system comprising: a battery pack (190) having a plurality of battery cells (200) and a plurality of temperature sensors for measuring temperatures of the individual battery cells  (temperature sensor 180 can be a single data sensor or any number of measuring devices related to, for example, temperature, heat dissipation, power level, or other operating parameters, para 34), the battery cells being arranged side by side in the battery pack (Fig. 2), in a longitudinal direction of the battery pack and mechanically connected to each another (necessarily), and the battery cells being arranged on the temperature control means (cooling plate 90, para 31 ) and mechanically and thermally connected to it (Fig. 2 3). In addition, Boddakayala discloses ECU (programmable device) which is linked to battery control module (BCM, para 30-31). In addition, Boddakayala discloses a temperature sensor 130.
Alternatively, if assume that Boddakayala does not expressly disclose that plurality of temperature sensors is attached to each battery cell.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide temperature sensors to each battery, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B).
 Regarding the limitation “the battery management system being configured to 12Attorney Docket No. 022862-3428-USO1 determine a reference temperature distribution of the battery pack in the longitudinal direction of the battery pack,  measure the temperatures of the individual battery cells (20) during operation of the battery pack (10) when the temperature control means is switched on, and forming an actual temperature distribution of the battery pack ,in the longitudinal direction) of the battery pack on the basis of the measured temperatures of the individual battery cells compare the actual temperature distribution with the reference temperature distribution and forming a profile of a difference between the actual and the reference temperature distribution; and identify an ineffective temperature control state of the temperature control means if the difference between the actual and the reference temperature distribution exceeds a predefined threshold value” is considered claim language that suggests or makes optional but does not require the steps to be performed. See MPEP 2111.04. Because the instant claims are product claims drawn to a battery management system for diagnosis of a temperature control means i.e.  product, the language "the battery management system being configured to …” is functional language and imparts intended use to the structural features of the product. Therefore, while the intended use language of the claim has been considered, it is not given patentable weight because it is directed to a process and not directed to the structural features of the product. 
Boddakayala teaches the battery management system for diagnosis of a temperature control means, which are the same structural limitations claimed in the instant invention. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78,44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Alternatively, since Boddakayala disclosed that a battery management system for diagnosis of the temperature control means is controlled by the programmable device fully capable of being programmed as needed, the battery management system for diagnosis of a temperature control means, in its turn, is fully capable of performing the claimed functions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727